Exhibit 10.1

 

JOINDER TO SHARE EXCHANGE AGREEMENT

 

THIS JOINDER TO SHARE EXCHANGE AGREEMENT (this “Joinder”) is made and entered
into as of November 1, 2019 by the undersigned parties hereto. Reference is
hereby made to that certain Share Exchange Agreement, dated as of September 6,
2019 (as it may be amended from time to time, including by this Joinder, the
“Agreement”), by and among: (i) TKK Symphony Acquisition Corporation, a Cayman
Islands exempted company (the “Purchaser”); (ii) TKK Symphony Sponsor 1, a
Cayman Islands exempted company, in the capacity as the representative from and
after the Closing (as defined below) for the shareholders of the Purchaser other
than the Sellers and their successors and assigns in accordance with the terms
and conditions of this Agreement (the “Purchaser Representative”); (iii) Glory
Star New Media Group Limited, a Cayman Islands exempted company (the “Company”);
(iv) Glory Star New Media (Beijing) Technology Co., Ltd. (耀世星辉新文娱(北京)科技有限公司), a
Wholly Foreign-Owned Enterprise limited liability company incorporated in the
People’s Republic of China (“PRC”) and indirectly wholly-owned by the Company
(the “WFOE”); (v) Xing Cui Can International Media (Beijing) Co., Ltd.
(星璀璨国际传媒(北京) 有限公司), a limited liability company incorporated in the PRC (“Xing
Cui Can”); (vi) Horgos Glory Star Media Co., Ltd. (霍尔果斯耀世星辉文化传媒有限公司), a limited
liability company incorporated in the PRC (“Horgos”, and together with Xing Cui
Can, the “VIEs” and, collectively with the Company and the WFOE, the “Company
Parties”); (vii) each of the shareholders of the Company named on Annex I
thereto (collectively, the “Sellers”); and (viii) Zhang Bing, in the capacity as
the representative for the Sellers in accordance with the terms and conditions
of this Agreement (the “Seller Representative”). Capitalized terms used herein
without definition shall have the meanings ascribed thereto in the Agreement.

 

WITNESSETH THAT:

 

WHEREAS, certain Sellers have assigned some of their Purchased Shares (the
“Assignment”) to other Sellers and/or to other persons identified as New Sellers
in Schedule A attached hereto (“New Sellers”);

 

WHEREAS, the New Sellers wish to become parties to the Agreement and bound by
the terms thereof as “Seller” parties thereunder in accordance with the terms of
the Agreement and this Joinder, and the other parties to the Agreement desire to
have the New Sellers become parties to the Agreement as “Seller” parties
thereunder in accordance with the terms of the Agreement and this Joinder; and

 

WHEREAS, the parties wish to accommodate the Assignment pursuant to the terms
and conditions of this Joinder.

 

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of the Exchange Shares
to be delivered pursuant to the Agreement, the New Sellers hereby agrees as
follows:

 

1. Each New Seller hereby: (i) represents and warrants that New Seller is a bona
fide purchaser of the Purchased Shares for value in an arm’s length transaction,
(ii) acknowledges that such New Seller has received and reviewed a complete copy
of the Agreement, including the exhibits and schedules thereto; and (iii)
acknowledges and agrees that upon execution and delivery of this Joinder to the
Purchaser, the Company, the Purchaser Representative and the Seller
Representative, and their acceptance hereof, such New Seller shall become a
party to the Agreement, and will be fully bound by, and subject to, all of the
terms and conditions of the Agreement, as amended or modified by this Joinder,
as a “Seller” party thereunder as though an original party thereto for all
purposes of the Agreement. All references in the Agreement to the term “Sellers”
shall be deemed to include the New Sellers who have executed and delivered this
Joinder. Without limiting the generality of the foregoing, each New Seller
hereby (a) repeats and reaffirms as of the date hereof all covenants and
agreements contained in the Agreement and (b) represents and warrants that the
representations and warranties made by it as “Sellers” under the Agreement are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof) as of the date hereof, and as of the Closing Date, except to the extent
the same expressly relate to an earlier date.

 



 

 

 

2. Each New Seller hereby acknowledges and agrees that it is jointly and
severally liable for all of the obligations of the Sellers under the Agreement
to the same extent and with the same force and effect as if the Seller was one
of the existing Sellers under the Agreement and had executed the same as an
existing Seller. Except as specifically modified by this Joinder, all of the
terms and conditions of the Agreement shall remain unchanged and in full force
and effect.

 

3. The parties hereto hereby agree that, effective upon the execution and
delivery of this Joinder by the parties hereto, Annex I to the Agreement is
hereby amended to read as set forth on Schedule A hereto.

 

4. Each New Seller agrees to execute and deliver such further instruments and
documents and do such further acts as the Purchaser or the Purchaser
Representative may deem reasonably necessary or proper to carry out more
effectively the purposes of the Agreement or this Joinder.

 

5. THIS JOINDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES. This Joinder, the Agreement and the Ancillary Documents,
together with the other documents or instruments attached hereto or thereto or
referenced herein or therein, constitutes the entire agreement by the New
Sellers with respect to the subject matter of hereof and thereof, and supersedes
all prior agreements and understandings, both oral and written, by the New
Sellers with respect to its subject matter. The terms of this Joinder shall be
governed by, enforced, construed and interpreted in a manner consistent with the
provisions of the Agreement.

 

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Joinder to be executed and delivered by the undersigned or by its duly
authorized officer as of the date first written above.

 

  NEW SELLERS:       AUSTRALIA EASTERN INVESTMENT PTY LTD.       By: /s/  
Name:                                    Title:         /s/ Chung Tung Lin  
Chung Tung Lin       /s/ Yang Haoyi   Yang Haoyi       RING & KING INVESTMENT
CO., LIMITED       By: /s/   Name:     Title:         /s/ Zhuang Jinbu   Zhuang
Jinbu       SMART BEST INTERNATIONAL CORPORATION       By: /s/   Name:    
Title:                                             /s/ Lu Nan   Lu Nan      
GRAND TRUTH GROUP LIMITED       By: /s/   Name:     Title:         CEL Dynamic
Growth Fund       By: /s/   Name:     Title:  

 

{Signature Page to Joinder to Share Exchange Agreement}

 



 

 

 

Acknowledged and Accepted as of the date first set forth above:

 

  THE PURCHASER:       TKK SYMPHONY ACQUISITION CORPORATION       By: /s/ Sing
Wang                          Name: Sing Wang   Title: Chairman and CEO      
THE PURCHASER REPRESENTATIVE:       TKK SYMPHONY SPONSOR 1, solely in its
capacity as the Purchaser Representative under the Agreement       By: /s/ Sing
Wang   Name: Sing Wang   Title: Chairman and CEO       THE COMPANY:       GLORY
STAR NEW MEDIA GROUP LIMITED       By: /s/ Zhang Bing   Name: Zhang Bing  
Title: Director

 

{Signature Page to Joinder to Share Exchange Agreement}

 



 

 

 

  THE WFOE:       GLORY STAR NEW MEDIA (BEIJING) TECHNOLOGY CO., LTD
(耀世星辉新文娱（北京） 科技有限公司)       By: /s/ Zhang Bing                          Name:
Zhang Bing   Title: Director       THE VIEs:       HORGOS GLORY STAR MEDIA CO.,
LTD. (霍尔果斯耀世星辉文化传媒有限公司)       By: /s/ Zhang Bing   Name: Zhang Bing   Title:
Director       XING CUI CAN INTERNATIONAL MEDIA (BEIJING) CO., LTD.
(星璀璨国际传媒(北京)有限公司)       By: /s/ Zhang Bing   Name: Zhang Bing   Title: Director
      THE SELLER REPRESENTATIVE:       /s/ Zhang Bing   ZHANG BING, solely in
his capacity as the Seller Representative under the Agreement       THE SELLERS:
      HAPPY STARLIGHT LIMITED       By: /s/ Zhang
Bing                                        Name: Zhang Bing   Title: Director

 

{Signature Page to Joinder to Share Exchange Agreement}

 



 

 

 

  ENJOY STARLIGHT LIMITED       By: /s/ Lu
Jia                                        Name: Lu Jia   Title: Director      
FASHION STARLIGHT LIMITED       By: /s/ Zhang Ran   Name: Zhang Ran   Title:
Director       WEALTH STARLIGHT LIMITED       By: /s/ Zhang Ronghui   Name:
Zhang Ronghui   Title: Director       SPARKS STARLIGHT LIMITED       By: /s/
Zhang Yinghao   Name: Zhang Yinghao   Title: Director       EVEREST STARLIGHT
LIMITED       By: /s/ Xiao Jiangcong   Name: Xiao Jiangcong   Title: Director  
    STAR TWINKLE LIMITED       By: /s/ Jin Hui   Name: Jin Hui   Title: Director
      RICH STARLIGHT LIMITED       By: /s/ Lin Hui   Name: Lin Hui   Title:
Director                                     

 

{Signature Page to Joinder to Share Exchange Agreement}

 



 

 

 

  LILLY STARLIGHT LIMITED       By: /s/ Li
Hanyang                                        Name: Li Hanyang   Title:
Director       ONE STARLIGHT LIMITED       By: /s/ He Yixing   Name: He Yixing  
Title: Director       /s/ Xin Ailin   Xin Ailin       CB MANAGEMENT ADVISORY
LIMITED       By: /s/ Chan Yin Tsung   Name: Chan Yin Tsung   Title: Director

 

{Signature Page to Joinder to Share Exchange Agreement}

 

 

 

 

SCHEDULE A

LIST OF SELLERS

 

Seller Name  No. of Purchased Shares Held by Seller   Pro Rata Share  Happy
Starlight Limited   738,761    36.94% Enjoy Starlight Limited   256,000  
 12.80% Australia Eastern Investment Pty Ltd*   171,600    8.58% Rich Starlight
Limited   145,551    7.28% Wealth Starlight Limited   142,518    7.13% Sparks
Starlight Limited   102,915    5.15% Smart Best International Corporation* 
 84,455    4.22% Fashion Starlight Limited   80,000    4.00% Chung Tung Lin* 
 75,471    3.77% CEL Dynamic Growth Fund*   58,823    2.94% Lilly Starlight
Limited   38,868    1.94% Star Twinkle Limited   27,721    1.39% Zhuang Jinbu* 
 18,000    0.90% One Starlight Limited   14,151    0.71% Grand Truth Group
Limited*   13,333    0.67% Lu Nan*   13,333    0.67% Ring & King Investment Co.,
Limited*   12,500    0.63% CB Management Advisory Limited   4,000    0.20% Yang
Haoyi*   2,000    0.10% TOTAL   2,000,000    100.00%

 

*New Sellers

 

 

 

 

